744 So. 2d 582 (1999)
Leigh M. FISHER, P.A., Appellant/Cross-Appellee,
v.
Gary D. ACKERMAN and Betty Ackerman; Rodney D. Flynn, P.A., Appellees/Cross-Appellants.
No. 98-03733.
District Court of Appeal of Florida, Second District.
November 12, 1999.
*583 Gerald W. Pierce of Henderson, Franklin, Starnes & Holt, P.A., Fort Myers, for Appellant/Cross-Appellee.
Thomas W. Franchino of Thomas W. Franchino, P.A., Naples, for Appellees/Cross-Appellants Ackerman.
No appearance for remaining parties.
THREADGILL, Judge.
Leigh M. Fisher, P.A., defendant in an action for legal malpractice, appeals a final judgment entered against it after jury trial. The Ackermans, plaintiffs in that action, cross appeal based on the trial court's failure to award prejudgment interest in the final judgment. We affirm the final judgment in all respects except one. Because the verdict in this case liquidated damages as of a date certain, the Ackermans were entitled to an award of prejudgment interest. See Argonaut Ins. Co. v. May Plumbing Co., 474 So. 2d 212 (Fla. 1985). We therefore remand to the trial court for entry of an award of prejudgment interest.
Affirmed in part; reversed in part and remanded.
CAMPBELL, A.C.J., and SALCINES, J., Concur.